DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831).
	With respect to claim 1, Gao teaches a capped keyboard apparatus, comprising a plurality of independent keycaps (Page 2, Lines 64-66), each keycap including: 
a main body (11); and 
a cover layer (12-15) covering the main body (11) and including a shell fabric layer (12) and a base material layer (15) attached to the shell fabric layer (12), wherein a character is formed on an upper surface of the shell fabric layer (12 and note Figure 12 is a different embodiment however the embodiment of Figure 11 provides the character on the key similar to Figure 12), the base material layer includes a transparent material (Page 12, Lines 489-494).
Gao does not explicitly disclose the base layer includes a mixture having a transparent material and an opaque pigment, the opaque pigment is fully mixed with the transparent material in a specific mixing ratio to adjust a color of the character seen by a naked eye, and a light emitted out from an inner portion of the capped keyboard apparatus is in a status being one selected from a group consisting of being scattered, refracted and reflected due to the specific mixing ratio to form a uniform light band.
However, the use of a specific material is a mere obvious matter of choice dependent on the desired final product or result and does not further limit or set forth sufficient structure to patentably distinguish the claimed invention over the prior art. The recitation does not impart a patentable distinction it merely states an intention.  Therefore, since Gao teaches all the structure of the apparatus as positively recited, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material taught by Gao for the purpose of producing a diverse keycaps having aesthetically pleasing appeal.
With respect to claim 2, the keyboard being used for one of a backlit keyboard and a push-button telephone keyboard (note: the limitation is intended use, therefore Gao is capable of performing the intended function), wherein the shell fabric layer (12) is a light shield layer (note: Page 12, Lines 489-494 teaches 12 is a shielding layer), the main body (11) has a top surface, the character is located upon the top surface (12 and note Figure 12 is a different embodiment however the embodiment of Figure 11 provides the character on the key similar to Figure 12), and the shell fabric layer (12) whose area is vertically corresponding to that of the character is fully removed by a laser carving such that the light penetrates through the character (note: how the process of how the keyboard is formed does not further define or set forth sufficient structure to patentably distinguish the claimed invention over the prior art.  Therefore, since Gao teaches all the structure of the apparatus as positively recited, Gao thereby meets the claim language).
With respect to claims 3-5, it is noted the limitations in claims 3-5 appear to be a method of how the layers are being tested by a specific process, how the keyboard is being tested does not further define the structure of the keyboard. Therefore, since Gao .  

4.	Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Masakuzu (JP04-154013) and Yoshioka (US Publication 2008/0000767).
With respect to claim 6, Gao, as modified, teaches the claimed invention however Gao does not explicitly disclose a cover layer further includes a thermoplastic layer, an adhesive layer, the adhesive layer is configured on the main body, the thermoplastic layer is configured between the adhesive layer and the base material layer, the thermoplastic layer is shaped after a heating, a vacuum forming and a cooling down, the shaped thermoplastic layer further causes the cover layer to be shaped, the main body and the cover layer are adhesive to each other via the adhesive layer, and the base material layer is an adhesion layer to adhere together the shell fabric layer and the thermoplastic layer.
Masakuzu teaches a cover layer includes a thermoplastic layer (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard apparatus taught by Gao to include an thermoplastic layer as taught by Masakuzu for the purpose of providing a key with more appropriate flexibility resistance and degradation resistance.
However, Gao does not explicitly disclose an adhesive layer, the adhesive layer is configured on the main body, the thermoplastic layer is configured between the adhesive layer and the base material layer, the thermoplastic layer is shaped after a 
Yoshioka teaches an adhesive layer between multiple layers (Paragraph 0045). With respect to the adhesive layer configured on the main body, the thermoplastic layer is configured between the adhesive layer and the base material layer, the main body and the cover layer are adhesive to each other via the adhesive layer, and the base material layer is an adhesion layer to adhere together the shell fabric layer and the thermoplastic layer, it is noted that one of ordinary skill in the art would recognize that providing adhesive between the layers between the base material layer, the main body, the cover layer, the shell fabric and the thermoplastic layer as taught in Gao and Masakuzu in whatever configuration would provide the necessary adhesion to thereby prevent the keyboard from being detached during multiple depressing operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the key layers taught by Gao, as modified, to include adhesive between the layers as taught by Yoshioka for the purpose of providing a strong adhesion between the layers of the keyboard thereby preventing the keyboard from being detached during multiple depressing operations.
With respect to the limitation, “the thermoplastic layer is shaped after a heating, a vacuum forming and a cooling down, the shaped thermoplastic layer further causes the cover layer to be shaped” it appears to be a method of what process is used to shape the layers and how the layers are shaped do not further define the structure of the 
With respect to claim 8, Gao teaches the claimed invention with the exception of the shell fabric layer is one selected from a group consisting of a leather, a fabric and a leatheroid, the leather has a softness, the fabric is one of a cloth with a base material of knitted fabric and a cloth processed material, and the leatheroid is one selected from a group consisting of a Polyurethane (PU) leather, a Polyvinyl Chloride (PVC) leather, a dry process PU leather of a PU shell fabric combined with a knitted fabric, a wet process PU leather of a PU shell fabric combined with a knitted fabric base, and a leatheroid of a PVC shell fabric combined with a knitted fabric.
However, it has been held to be within the general skill of a worker in the art to select a known material and shape on the basis of suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would recognize that providing a thermoplastic made of a knitted fabric, leather, leatheroid, etc. for providing a fabric material for the purpose of providing more flexibility.
Therefore, it would have been obvious before the effective filing date of the claimed invention to provide a thermoplastic made of a knitted fabric, leather, leatheroid, etc. since such a modification would result in providing a more cost effective and flexible key.
With respect to claim 9, Gao, teaches the claimed invention including a shell fabric layer (12), a base material layer (15) as taught by Gao, a thermoplastic layer (1) as taught by Masakusa and an adhesive layer (Paragraph 0045) as taught by Yoshioka, 
However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233. One skilled in the art before the effective filing date would have recognized that providing a shell fabric layer having a thickness of O.1mm~0.12mm, the base material layer is a PU base material layer having a thickness of 0.05mm, the thermoplastic layer is a Thermoplastic Polyurethane (TPU) thermoplastic layer having a thickness of 0.1mm, and the adhesive layer is a PU hot melt adhesive layer having a thickness of 0.08mm for the purpose of providing thin layers to provide a more light weight device.
It would have been obvious to provide the light scattering elements arranged on any surface since such a modification would result a more light weight keyboard device.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Masakuzu (JP04-154013) and Yoshioka (US Publication 2008/0000767) as applied to the claims above, and further in view of Shipman (US Publication 2016/0370873).
	With respect to claim 7, Gao, as modified, teaches the claimed invention however Gao does not explicitly disclose the thermoplastic layer is of a first light 
	Shipman teaches a keyboard with thermoplastic layer is of a first light divergence to adjust a light emission color of the light, the base material layer further includes a light diffuser, one of the opaque pigment and the light diffuser has an effect of a second light divergence, the light is in the status being one selected from the group consisting of being scattered, refracted and reflected due to the second light divergence to form the uniform light band, and the light emission color is adjusted in response to the first and second light divergences (Paragraphs 0031, 0109 and 0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the keyboard taught by Gao, as modified, to include a light diffuser as taught by Shipman for the purpose of providing an excellent reflectivity with a lower diffusion.
	
6.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Shipman (US Publication 2016/0370873).
With respect to claim 10, Gao teaches a capped keyboard apparatus, comprising a plurality of independent keycaps (Page 2, Lines 64-66), each keycap including:
a main body (11); and 

However, Gao does not explicitly disclose the base layer which has a mixture including a transparent material, an opaque pigment and a light diffuser being fully mixed with one another.
However, the use of a specific material is a mere obvious matter of choice dependent on the desired final product or result and does not further limit or set forth sufficient structure to patentably distinguish the claimed invention over the prior art. The recitation does not impart a patentable distinction it merely states an intention.  Therefore, since Gao teaches all the structure of the apparatus as positively recited, Gao thereby meets the claim language.  Additionally, note “a light” is not positively 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material taught by Gao for the purpose of producing a diverse keycaps having aesthetically pleasing appeal.
	Gao does not explicitly disclose a light diffuser. 
Shipman teaches a light diffuser (Paragraphs 0031, 0109 and 0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard taught by Gao to include a light diffuser as taught by Shipman for the purpose of providing a excellent reflectivity with a lower diffusion.
With respect to claim 11, Shipman teaches a light diffuser that has an effect of light divergence (Paragraphs 0031, 0109 and 0110).

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831).
With respect to claim 12, Gao teaches a capped keyboard apparatus, comprising a plurality of independent keycaps (Page 2, Lines 64-66), each of which includes: 
a main body (11); and 
a cover layer (12-15) covering the main body (11) and including a shell fabric layer (12) and a base material layer (15) attached to the shell fabric layer (12), the shell fabric (12) and the base material layer (15) are independent of all other keycaps (Figure 11), a character is formed on an upper surface of the shell fabric layer (Figure 12), and 
However, Gao does not explicitly disclose including a mixture having a transparent material and an opaque pigment being fully mixed with the transparent material.
However, the use of a specific material is a mere obvious matter of choice dependent on the desired final product or result and does not further limit or set forth sufficient structure to patentably distinguish the claimed invention over the prior art. The recitation does not impart a patentable distinction it merely states an intention.  Therefore, since Gao teaches all the structure of the apparatus as positively recited, Gao thereby meets the claim language.  Additionally, note “a light” is not positively recited in the claim.  Additionally, the keycaps of the claimed materials having the claimed effects are well known in the keyboard/keycap art for aesthetic appeal.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material taught by Gao for the purpose of producing a diverse keycaps having aesthetically pleasing appeal.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new ground(s) of the current rejection.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Wang (US Publication 2019/0013162) teaches a capped keyboard arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853